DETAILED ACTION

1.	Claims 1-17 are presented for consideration.

Response to Arguments

Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.

2.	As per remarks, Applicants argued that (1) the use of a parser module is different from extracting the text about relationships of networking entities because there are no relationships disclosed in the data and the system in Gopalakrishman fails to generate any relationships.
	As to point (1), the specification of instant application discloses prior to using a graph for automated network troubleshooting, relationships between networking entities and/or intents may need to be learned, to this end, data my be extracted and tagged form a plurality of textual networking data sources [ paragraph 0038 ].  In this case, Gopalakrishman discloses a method of automatically providing a technical support for product comprises learning about the product having a plurality of components to construct a knowledge database having a look-up table of a set of questions and responses received from a technical expert to the set of questions, the questions may be related to the product to which the technical support is to be provided and the responses include 

3.	As per remarks, Applicants argued that (2) there is not mention of tokenizing the data in Gopalakrishman, while the data appears to be extracted, there is not guidance as to the data’s subdivided parts.

	As to point (2), Examiner respectfully disagrees since Gopalakrishman discloses constructed knowledge database for an example product “ABC printer” is presented in the form of a knowledge graph, the graph includes different type of nodes such as a component node, “Power Supply”, “Printer” [ i.e. broadly interpret as using natural language to tokenizing the data ] [ Figures 5a and 5b; and paragraphs 0068-0074 ].

4.	As per remarks, Applicants argued that (3) Mattera cannot replace the “dictionary of networking terms” because Mattera does not recite the capabilities of these modules to “filter out from the extracted data … data unrelated to networking troubleshooting”.

	As to point (3), Mattera discloses dictionaries and/or domain specific data or glossaries, speakers and/or author tagged data, and/or any other data of data may be consulted by the system to supplement the identification of the one or more sets of words to be nounized [ i.e. dictionary as claimed ] [ col 37, lines 33-67 ], and filter out .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-6, 9-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishman IYER [ US Patent Application No 2018/0033017 ], in view of Mattera et al. [ US Patent No 10,599,767 ].

6.	As per claim 1, Gopalakrishman discloses the invention as claimed including a non-transitory computer-readable medium having executable instructions stored, that when executed by a processor, performs operations of: 
	extracting text about relationship of networking entities from a plurality of textual networking data sources [ i.e. question and response parser module to generate questions related to the product ] [ 302, Figure 3; and paragraphs 0015, and 0058 ], , the plurality of textual networking data sources comprising human readable textual data sources [ i.e. “My printout qualify is poor” ] [ paragraphs 0045, and 0119 ];

	Gopalakrishman does not specifically disclose filtering out from the extracted data, using at least a dictionary of networking terms, data unrelated to networking troubleshooting.
	Mattera discloses filtering out from the extracted data, using at least a dictionary of networking terms, data unrelated to networking troubleshooting. [ i.e. filter out conclusion relating to the analyses and interpretations, which do not have high enough scores or confidences, or which fail certain rules of the system ] [ col 41, lines 62-col 42, lines 9 ].
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Gopalakrishman and Mattera because the teaching of Mattera would enable to provide intelligent part of speech processing of complex natural language [ Mattera, col 1, lines 33-35 ].

7.	As per claim 2, Gopalakrishman discloses wherein the instructions, when executed by the processor, further perform an operation of: building a graph using at least the tagged data including the networking entities and intents, wherein the graph comprises a plurality of nodes and a plurality of links, wherein each of the plurality of nodes comprises a networking entity [ i.e. construct database, and each node and edge of the graph is mapped to at least one of an entity and an intent  ] [ Figures 5A and 5B; and paragraphs 0022, 0052, 0058 and 0077 ].

8.	As per claim 3, Gopalakrishman discloses wherein the graph is a graph database [ i.e. construct an intent and entity database ] [ paragraphs 0046, and 0058 ].

9.	As per claim 4, Gopalakrishman in view of Mattera discloses the non-transitory computer-readable medium of claim 2, furthermore, Gopolakrishman discloses wherein building the graph, comprises: populating the node graph with tagged data including creating nodes corresponding to networking entities extracted from the textual data sources [ paragraphs 0032, 0046, and 0049 ]; and Mattera discloses normalizing weights of the plurality of links [ col 3, lines 48-59 ].

10.	As per claim 5, Mattera discloses wherein populating the graph database with the networking entities or intents of the tagged data to form the plurality of nodes and the plurality of links comprises forming the plurality of links based at least on static rules and co-occurrence of networking entities in a sentence or article [ i.e. identifying one or more sets of words occurring in the input ] [ 504, Figure 5; and col 36, lines 49-67 ].

11.	As per claim 6, Mattera discloses wherein the static rules comprise one or more of the following: adding a link or increasing a link weight between two networking entities that occur in the same sentence; adding a link or increasing a link weight between two networking entities that occur in the same article; adding a link or increasing the link weight between two networking entities that a user has specified as related; and adding a sub-entity to entity links between two entities where a sub-entity is detected [ i.e. scoring ] [ col 39, lines 1-34 ].

12.	As per claim 9, Gopalakrishman discloses wherein the instructions when executed by the processor, further perform operations of: populating a table with the tagged data, including 

13.	As per claims 10-14, and 17, they are rejected for similar reasons as stated above in claims 1, 2, 4-6, and 9.


14.	Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishman IYER [ US Patent Application No 2018/0033017 ], in view of Mattera et al. [ US Patent No 10,599,767 ], and further in view of Harris et al. [ US Patent Application No 2021/0027182 ].

15.	As per claim 7, Gopalakrishman in view of Mattera does not specifically disclose after normalizing the weights of the plurality of links, apply a graph construction algorithm to tune the plurality of nodes and links of the graph.  Harris discloses after normalizing the weights of the plurality of links, apply a graph construction algorithm to tune the plurality of nodes and links of the graph [ i.e. series of algorithms to tune to improve performance ] [ Abstract; and paragraphs 0003, and 0004 ].  	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Gopalakrishman, Mattera and Harris because the teaching Harris would enable to provide systems and methods for generating machine learning models by using a series of algorithms to improve the training data prior to 

16.	As per claim 8, Harris discloses wherein the graph construction algorithm comprises a community detection algorithm [ paragraphs 0003 and 0004 ].

17.	As per claims 15, and 16, they are rejected for similar reasons as stated above in claims 7, and 8.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446